                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HAKIM WAKEEL                                :      CIVIL ACTION
                                            :
      v.                                    :
                                            :
TAMMY FUGERSON, THE DISTRICT                :
ATTORNEY OF THE COUNTY OF                   :
JOHN MORGANELLI and THE                     :
ATTORNEY GENERAL OF THE                     :
STATE OF JOSH SHAPIRO                       :      NO. 18-3050

                                        ORDER

      NOW, this 20th day of June, 2019, upon consideration of the Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus (Document No. 1), the response to the petition,

the Report and Recommendation filed by United States Magistrate Judge Marilyn Heffley

(Document No. 15), and the petitioner’s objections to the Report and Recommendation,

and after a thorough and independent review of the record, it is ORDERED that:

      1.     The petitioner’s objections are OVERRULED;

      2.     The Report and Recommendation of Magistrate Judge Marilyn Heffley is

APPROVED and ADOPTED;

      3.     The Petition for Writ of Habeas Corpus is DISMISSED; and,

             4.     There is no probable cause to issue a certificate of appealability.




                                                       /s/ TIMOTHY J. SAVAGE J.
